SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 16, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q11 results São Paulo, May 12, 2011 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based in the number of customers, announces today its results for the first quarter 2011 (1Q11) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the year 2010 . SBSP3: R$ 47.05/ share SBS: US$ 58.76 (ADR2 shares) Total shares: 227,836,623 Market Value: R$ 10.7 billion Closing price: 03/12/2011 1. Financial Highlights 1Q10 1Q11 Chg.(R$) % (+) Gross operating revenue 1,844.5 1,989.8 145.3 7.9 (+) Construction revenue 452.2 450.2 (2.0) (0.4) (-) COFINS and PASEP taxes 133.6 145.4 11.8 8.8 () Net operating revenue 2,163.1 2,294.6 131.5 6.1 (-) Costs and expenses 1,026.6 1,428.0 401.4 39.1 (-) Construction costs 441.6 439.4 (2.2) (0.5) (+) Equity Results (1.0) (0.9) - () Earnings before financial expenses (EBIT*) 694.8 426.2 (268.6) (38.7) (+) Depreciation and amortization 143.0 228.1 85.1 59.5 () EBITDA** 837.8 654.3 (183.5) (21.9) (%) EBITDA margin 38.7 28.5 - - Earnings per share (R$) 1.31 0.80 (116.2) (38.9) (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 1Q11, net operating revenue reached R$ 2.3 billion, a 6.1% growth compared to 1Q10. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion grew 27.2% versus 1Q10. EBITDA was R$ 837.8 million in 1Q10 and R$ 654.3 million in 1Q11, a decrease of 21.9%. EBITDA margin in 1Q11 was 28.5% and 38.7% in the same period of 2010. EBIT dropped 38.7%, from R$ 694.8 million in 1Q10 to R$ 426.2 million in 1Q11. 1Q11 results were particularly affected by the accounting record of R$ 230.9 million, related to the following factors: • Complementation of the actuarial liability related to the retirement and pension plan supplementary benefits granted by State Law nº 4819/58 (G0 Plan) totaling R$157.5 million with effect in January 1, 2011; and • Amortization term adjustment of the intangible asset, between the asset ’s useful life and the contract effectiveness, whichever is the shortest one, totaling R$ 73.4 million. Excluding the effect of complementation of the actuarial liability, the EBITDA would increase from R$ 654.3 million to R$ 811.8 million and margin would rise from 28.5% to 35.4%. Excluding both effects mentioned above, the net income would increase from R$ 182.8 million to R$ 388.8 million. 2. Gross operating revenue Gross operating revenue, including construction revenue, reached R$ 2.4 billion, a 6.2% increase in comparison to the 1Q10. Gross operating revenue from water supply and sewage collection grew from R$ 1.8 billion in 1Q10 to R$ 2.0 billion in 1Q11, an increase of R$ 145.3 million or 7.9%. The main factors that led to this variation were: the increase of 2.6% in water billed volume and of 3.1% in sewage billed volume and the tariff adjustment of 4.05% as of September 2010. The increase in the number of connections, the water supply at the wholesale level for the municipality of Sumaré, the prison unit that became operational in the municipality of Hortolândia, as well as the growth upturn after the 2009 global financial crisis, in the industry category, were the factors that contributed to higher billed volume. 3. Construction revenue Construction revenue dropped R$ 2.0 million, or 0.4% when comparing to 1Q10, moving from R$ 452.2 million to R$ 450.2 million, due to lower investments in the period. Page 2 of 11 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 1Q10 and 1Q11. BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q10 1Q11 % 1Q10 1Q11 % 1Q10 1Q11 % Residential 364.6 373.4 2.4 294.1 303.6 3.2 658.7 677.0 2.8 Commercial 40.3 41.3 2.5 37.0 38.3 3.5 77.3 79.6 3.0 Industrial 9.0 9.4 4.4 9.3 9.9 6.5 18.3 19.3 5.5 Public 11.2 12.2 8.9 9.1 9.5 4.4 20.3 21.7 6.9 Total retail Wholesale 72.5 74.1 2.2 8.1 7.5 (7.4) 80.6 81.6 1.2 Reused water 0.1 0.1 - 0.1 0.1 - Total BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q10 1Q11 % 1Q10 1Q11 % 1Q10 1Q11 % Metropolitan 277.2 285.3 2.9 233.7 241.3 3.3 510.9 526.6 3.1 Regional 147.9 151.0 2.1 115.8 120.0 3.6 263.7 271.0 2.8 Total retail Wholesale 72.5 74.1 2.2 8.1 7.5 (7.4) 80.6 81.6 1.2 Reused water 0.1 0.1 - 0.1 0.1 - Total (1) Unaudited (2) Including coastal and countryside 5. Costs, administrative and selling expenses In 1Q11, costs of products and services, administrative and selling expenses grew 27.2% (R$ 399.2 million). As a percentageof net revenue, costs and expenses moved from 67 .9% i n 1Q10 to 81 .4%in 1Q11 . R$ million 1Q10 1Q11 Chg. % Payroll and benefits 357.3 556.5 199.2 55.8 Supplies 34.4 37.2 2.8 8.1 Treatment supplies 36.1 45.6 9.5 26.3 Services 215.4 231.4 16.0 7.4 Electric power 130.2 141.3 11.1 8.5 General expenses 72.7 127.4 54.7 75.2 Tax expenses 27.1 27.4 0.3 1.1 Sub-total Depreciation and amortization 143.0 228.1 85.1 59.5 Credit write-offs 10.4 33.1 22.7 218.3 Sub-total Construction costs 441.6 439.4 (2.2) (0.5) Costs, administrative and selling expenses 1,468.2 1,867.4 399.2 27.2 % over net revenue 67.9 81.4 - - Page 3 of 11 5.1. Payroll and benefits In 1Q11 payroll and benefits increased by R$ 199.2 million or 55.8%, from R$ 357.3 million to R$ 556.5 million, due to the following: • 5.05% increase in wages since May 2010; • Complementation of the actuarial liability totaling R$157.5 million, referring to the actuarial calculation made on December 31, 2010 related to G0 Plan; non-recurring for the next quarters; and • Adjustment in the provision for Profit Sharing in the amount of R$ 7.2 million due to the reversal of the amounts provisioned in 1Q10. 5.2. Supplies In 1Q11, expenses with Supplies increased by R$ 2.8 million or 8.1%, when compared to the same quarter of 2010, from R$ 34.4 million to R$ 37.2 million. The main factors for this variation were higher expenses with materials for the maintenance of the equipment, maintenance in the production and of the aqueduct systems, water and sewage treatment station, and the pumping stations in the São Paulo Metropolitan Region (SPMR) in the amount of R$ 2.5 million. 5.3. Treatment supplies Between 1Q11 and 1Q10, expenses with treatment supplies increased by R$ 9.5 million or 26.3%, from R$ 36.1 million to R$ 45.6 million, due to the following: • Addition of R$ 5.4 million in the consumption of ferric sulphate and aluminum polyvinyl in replacement of aluminum sulphate caused by worsen water quality at the Water Treatment Stations of Alto da Boa Vista, Rio Claro and Botucatu; and • Increase of R$ 3.6 million, due to the higher consumption of copper sulphate and activated carbon, which is extremely seasonal varying in accordance with climatic conditions, caused by the proliferation of algae, taste and odor in dams that serve the Alto Tietê production system. The consumption verified in 1Q10, came below usual level, due to the quality of water at that time, i.e., the trend of treatment material expenses has been broken. Therefore, the comparison with 1Q11 results in an evolvement apparently significant. Excluding this rupture, the evolvement would have been 7.8%. Considering an average inflation of 6.1%, the actual increase would be 1.6%. 5.4. Services In 1Q11 this item increased R$ 16.0 million or 7.4%, from R$ 215.4 million to R$ 231.4 million. The main factors were: • Agreement with the municipality of São Paulo • Increase of R$ 12.8 million in the provision made in 1Q11 relating to the actions established in the agreement; • Water loss control actions totaling R$ 5.9 million mainly due to maintenance of networks, water and sewage connections and reinforced measures to prevent fraud; and • Addition of R$ 0.6 million, due to transportation of sediments of lakes Parque do Ibirapuera and Parque da Aclimação; • Expenses with risk contracts for the recovery of credits, in the amount of R$ 2.2 million, due to collection operations; • Postage and telegraphs in the amount of R$ 2.0 million related to the delivery of water bills at some Business Units by post, due to judicial request; • Hydrometer reading and bill delivery expenses in the amount of R$ 2.0 million as a result of the usage of new technologies that allow greater security and agility in the bill issue and reading system at municipalities belonging to the Regional Systems, in addition to the higher number of connections and the intensification of loss control actions at the São Paulo Metropolitan Region; and Page 4 of 11 • Freight and truckage were contracted for R$ 1.0 million for the outsourced transportation of chemical products. There was a decrease in the following services: • Advertising campaigns with a R$ 8.9 million decrease due to the completion of certain advertising campaign contracts, such as: Onda Limpa , SPTV 2ª Edição , Córrego Limpo Fase 2 , among others; and • Hiring of consultancy, advisory and specialized services with R$ 4.5 million decrease due to the completion of certain contracts comprising: organizational restructuring, implementation of value-added management. 5.5. Electric power In 1Q11 this item increased R$ 11.1 million or 8.5%, from R$ 130.2 million to R$ 141.3 million. This result is associated with the average weighted tariff increase of approximately 4.5% in the free and captive markets and the 5.7% increase in consumption, which was influenced by the startup of new operating units. 5.6. General expenses In 1Q11 general expenses increased R$ 54.7 million or 75.2%, from R$ 72.7 million to R$ 127.4 million, mainly due to the R$ 76.1 million provision envisaged in the agreement with the Municipal Government of São Paulo, which is equivalent to 7.5% of the municipality’s gross revenue afte r deducting the Cofins and Pasep contributions, calculated from the date of signing of the agreement, that is June 23, 2010. This increase was partially offset by the lower need for provision for legal contingencies in relation to 1Q10, amounting to R$ 32.8 million. 5.7. Depreciation and amortization This item increased R$ 85.1 million or 59.5%, from R$ 143.0 million to R$ 228.1 million, due to the amortization term adjustment between the asset ’s useful life and the contract effectiveness, whichever is the shortest one. 5.8. Credit write-offs Credit write-offs increased by R$ 22.7 million, from R$ 10.4 million to R$ 33.1 million, mainly due to the need of complementing the provision for Public Entities Sales, not materialized in 1Q10, as well as in view of the lower credit recovery through the receivable of private customers debts in relation to the same period in 2010. 6. Financial expenses and revenues R$ million 1Q10 1Q11 Var. % Financial expenses Interest and charges on domestic loans and financing 81.5 120.1 28.6 47.4 Interest and charges on international loans and financing 15.7 19.3 3.6 22.9 Interest rate over lawsuit 106.3 28.7 (77.6) (73.0) Other financial expenses 17.5 8.4 (9.1) (52.0) Total financial expenses Financial revenues 40.0 78.8 38.8 97.0 Financial expenses net of revenues 6.1. Financial expenses In 1Q11 financial expenses dropped R$ 44.5 million, or 20.1%. The main factors that influenced this result were: • Decrease in the amount relating to lawsuit in the amount of R$ 77.6 million, due to the lower need for provision; and Page 5 of 11 • Increase in interest by R$ 38.6 million, on domestic loans and financing due to some new funding in the period, such as: (i) the 12 th issue of debentures in June 2010, (ii) the 13 th issue of debentures in January 2011, and (iii) the payments for financing agreements already signed. 6.2. Financial revenues Financial revenues increased by R$ 38.8 million, as a result of higher volume for financial investments due to the increase in cash position. 7. Monetary variation on assets and liabilities R$ milhões 1Q10 1Q11 Var. % Monetary variation on loans and financing 26,0 19,8 (6,2) (23,8) Currency exchange variation on loans and financing 24,2 (69,1) (93,3) (385,5) Other monetary/exchange rate variations 11,6 14,5 2,9 25,0 Variation on liabilities 61,8 (34,8) (96,6) (156,3) Variation on assets 23,4 12,2 (11,2) (47,9) Net Variation 38,4 (47,0) (85,4) (222,4) 7.1. Monetary variations on liabilities The effect on the monetary variations on liabilities in 1Q11 was R$ 96.6 million lower, compared to 1Q10, due to: • Exchange variation on foreign loans and financing generating a negative impact of R$ 93.3 million, due to the 2.3% depreciation of the U.S. Dollar in 1Q11 compared to the 2.3% appreciation in 1Q10; • Monetary variations on domestic loans and financing decreased by R$ 6.2 million, mainly due to the R$ 8.3 million decrease due to the positive variation of the IGPM in 1Q11 of 2.43%, compared to a 2.77% variation in 1Q10; and the R$ 2.1 million increase due to the higher variation of the TR interest rate in 1Q11 of 0.25% compared to 0.08% in 1Q10; and • Other monetary variations totaling increases of R$ 2.9 million related to lawsuit. 7.2. Monetary variations on assets Monetary variations on assets decreased R$ 11.2 million, mainly due to installment agreements updates and monetary updates of deposits related to lawsuits in 1Q10. 8. Operating indicators In the last 12 months, the water loss ratio remained stable in 26%, due to interruption in the water network maintenance services provided by third parties and contractual transition problems. On the second half of 2010 the works resumed their normal courses, which will turn the ratio back to the planned path. However, as this ratio is an average between the last 12 months, it did not show these impacts. Operating indicators* 1Q10 1Q11 % Water connections 7,161 7,332 2.4 Sewage connections 5,563 5,758 3.5 Population directly served - water 23.4 23.7 1.3 Population directly served - sewage 19.7 20.1 2.0 Number of employees 15,165 15,153 (0.1) Water volume produced 732 755 3.2 Water losses (%) 25.7 26.2 1.9 (1) In thousand units (2) Inmillions inhabitants. Not including wholesale (3) In millions of cubic meters * Unaudited Page 6 of 11 9. Loans and financing The final maturity of the Receivables Securitization Fund – FIDC occurred in March 2011. This fund, created in 2006, totaling R$ 250 million, was amortized in 54 monthly equal installments. On April 15, BNDES and BNDESPAR, fully subscribed the 14 th issue of debentures in the total amount of R$ 275.3 million. This was the second issue conducted within the 3 issue program with the BNDES, in the amount of approximately R$ 830 million. The proceeds obtained from this issue will be used in programs such as water supply systems, sewage collection and treatment and loss reduction. The final maturity of the 8 th issue of debentures will take place in June 2011, with the amortization of the 2 nd series, totaling R$ 465 million, with funds already secured by the Company through the issue, on December 2010, of the 2020 Eurobonds in the amount of US$ 350 million, as announced to the market. R$ million INSTITUTION 2017 and onwards Total Local market Banco do Brasil 240.5 345.4 375.9 99.0 - - - 1,060.8 Caixa Econômica Federal 69.5 102.5 103.9 65.2 43.0 41.6 429.1 854.8 Debentures 510.1 833.8 547.2 313.1 313.1 - 45.4 2,562.7 Debentures BNDES - 2.0 35.2 35.2 35.2 35.2 138.8 281.6 Debentures FI FGTS - - - 22.7 45.4 45.4 340.7 454.2 BNDES 33.8 71.3 43.4 39.2 39.2 39.2 230.7 496.8 Others 2.1 0.8 0.5 0.5 0.6 0.6 1.2 6.3 Interest and charges 130.2 - 130.2 Local market total International market - BID 61.9 61.9 61.9 61.9 61.9 61.9 185.1 556.5 Eurobonds - 227.4 562.9 790.3 JBIC 11.3 22.6 22.6 22.6 22.6 22.6 293.8 418.1 JICA 10.2 20.3 20.3 20.3 20.3 20.3 263.9 375.6 BID 1983AB 39.0 38.7 38.7 38.7 38.7 38.7 171.8 404.3 Interest and charges 31.1 - 31.1 International market total Total Page 7 of 11 10. Conference Calls In Portuguese Teleconferência em Inglês May 13, 2011 May 13, 2011 2:00pm (Brasília) / 1:00pm (US EST) 4:00pm (Brasília) / 3:00pm (US EST) Dial in access: (55 11) 3127-4971 Dial in access: 1(412) 317-6776 Conference ID: Sabesp Conference ID: Sabesp Replay available until 05/20/2011 Replay available until 05/24/2011 Dial in access: (55 11) 3127-4999 Dial in access: 1(412) 317-0088 Replay ID: 93119233 Replay ID: 450798# Click here for live webcast or access through the internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi
